Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 1 of 21 PageID #: 1745




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

   MAGNOLIA ISLAND PLANTATION,                        CIVIL ACTION NO. 5:18-CV-1526
   ET AL.

   VERSUS                                             DISTRICT JUDGE:
                                                      HON. S. MAURICE HICKS, JR.

   LUCKY FAMILY, L.L.C., ET AL.                       MAGISTRATE JUDGE:
                                                      HON. KAREN L. HAYES

                        STATEMENT OF UNDISPUTED FACTS IN
                    SUPPORT OF MOTION FOR SUMMARY JUDGMENT


           Pursuant to Local Rule 56.2, defendant, W.A. Lucky, III (“Mr. Lucky”), submits the

   following statement of uncontested facts in support of his motion for summary judgment:

           1.    On September 10, 2008, Mr. Lucky had sued Barbara Marie Carey Lollar (“Mrs.

   Lollar”) in State Court for a money judgment on account of the latter’s breach of her fiduciary

   duties as agent. That lawsuit was “W. A. Lucky, III versus Barbara Marie Carey Carr,” number

   127,573 (“Lucky I”) in the 26th Judicial District Court, Bossier Parish, Louisiana (“State

   Court”). 1


           1
             Exhibit 1; Exhibit 2, p. 3 (Request for Admission Number 3); Exhibit 3, p. 2 (Response
   to Request for Admission Number 3); Exhibit 4, p. 3 (Request for Admission Number 3); Exhibit
   5, p. 3 (Response to Request for Admission Number 3); Exhibit 6, pp. 6-7, ¶ 11.

          Note: Mr. Lucky’s requests for admissions to Mr. Lollar were served on him on July 16,
   2019. However, Mr. Lollar did not serve a response until September 13, 2019, and there has been
   no motion to withdraw Mr. Lollar’s admissions. Consequently, all of the requests for admissions
   served on Mr. Lollar have been admitted. Fed. Rule Civ. Proc. 36(a)(3) & (b).
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 2 of 21 PageID #: 1746



          2.       At the conclusion of the trial of Lucky I on August 30, 2017, the Judge set a

   schedule for the filing of post-trial briefs with the case to be deemed submitted for a decision on

   November 3, 2017. 2

          3.       On October 30, 2017, four days before Lucky I was to be deemed submitted for a

   decision, Mrs. Lollar’s husband, Ronald Lollar (“Mr. Lollar”), signed papers prepared by Mrs.

   Lollar's attorney to form Magnolia Island Plantation, L.L.C. (“Magnolia”). 3

          4.       Mrs. Lollar’s lawyer, Mr. J. Davis Powell, in Lucky I and this action was named

   Magnolia’s registered agent. 4

          5.        Magnolia’s registered office address was the address of Mrs. Lollar’s lawyer. 5

          6.       On November 2, 2017, the day before Lucky I was to be deemed submitted for a

   decision, Mrs. Lollar and Mr. Lollar signed documents to place the Land outside Mrs. Lollar’s

   patrimony. The documents include the Promissory Note, 6 a Credit Sale Deed with Vendor’s Lien




          2
             Exhibit 3, pp. 2-3 (Responses to Requests for Admission Numbers 4 and 5); Exhibit 5,
   pp. 2-3 (Responses to Requests for Admission Numbers 4 and 5); Exhibit 7, pp. 1-2 (Minutes
   8/30/17).
          3
           Exhibit 8, pp. 1-4 (Magnolia Articles; Magnolia Initial Report); Exhibit 9, Deposition
   of Ronald Lollar, 10:18-25; 57:17 – 59:17; Exhibit 3, p. 4 (Response to Request for Admission
   Number 10); Exhibit 5, p. 4 (Response to Request for Admission Number 10).
          4
            Exhibit 8, pp. 4-5 (Magnolia Initial Report; Magnolia Registered Agent’s Affidavit);
   Exhibit 3, p. 5 (Response to Request for Admission Number 12); Exhibit 5, pp. 4-5 (Response to
   Request for Admission Number 12).
          5
           Exhibit 8, p. 5 (Magnolia Registered Agent’s Affidavit); Exhibit 3, p. 5 (Response to
   Request for Admission Number 13); Exhibit 5, pp. 5 (Response to Request for Admission
   Number 13).
          6
              Exhibit 10.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 3 of 21 PageID #: 1747



   and Special Mortgage, 7 an Exchange Deed, with Assumption of Mortgage, 8 and a Declaration

   Regarding Reservation of Fruits and Revenues. 9

          7.        The Credit Sale Deed with Vendor’s Lien and Special Mortgage, 10 Exchange

   Deed, with Assumption of Mortgage, 11 and Declaration Regarding Reservation of Fruits and

   Revenues 12 were recorded in the public records of Bossier Parish on November 3, 2017, the day

   Lucky I was to be deemed submitted for a decision.

          8.        Mrs. Lollar and Mr. Lollar had the used the same counsel in the transactions

   contained in the documents described in the preceding paragraph. 13

          9.        Mr. Lollar knew that the transactions contained in those documents were

   contemplated right after the trial and before the verdict in Lucky I. 14

          10.       On December 19, 2017, the State Court rendered its Opinion in Lucky I. 15

          11.       On January 5, 2018, the State Court signed a money Judgment on its Opinion. 16
          7
            Exhibit 11; Exhibit 3, pp. 6-7 (Responses to Requests for Admissions Numbers 17 and
   18); Exhibit 5, p. 6 (Responses to Requests for Admissions Numbers 17 and 18).
          8
            Exhibit 12; Exhibit 3, pp. 8-9 (Responses to Requests for Admissions Numbers 22 and
   23); Exhibit 5, pp. 7-8 (Responses to Requests for Admissions Numbers 22 and 23).
          9
            Exhibit 13; Exhibit 3, p. 10 (Responses to Requests for Admissions Numbers 27 and
   28); Exhibit 5, p. 9 (Responses to Requests for Admissions Numbers 27 and 28).
          10
             Exhibit 11; Exhibit 3, p. 8 (Response to Request for Admission Number 21); Exhibit 5,
   p. 7 (Response to Request for Admission Number 21).
          11
              Exhibit 12; Exhibit 3, pp. 9-10 (Response to Request for Admission Number 26);
   Exhibit 5, pp. 8-9 (Response to Request for Admission Number 26).
          12
              Exhibit 13; Exhibit 3, p. 11 (Response to Request for Admission Number 31); Exhibit
   5, p. 10 (Response to Request for Admission Number 31).
          13
               Exhibit 9, Deposition of Ronald Lollar, 64:8-22.
          14
               Exhibit 9, Deposition of Ronald Lollar, 64:23-66:1.
          15
               Exhibit 14.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 4 of 21 PageID #: 1748



          12.       In the meantime, Mr. Lucky had discovered the Lollar’s activities to place the

   Land outside of Mrs. Lollar’s patrimony. Therefore, on December 11, 2017, Mr. Lucky filed a

   Supplemental Petition in Lucky I against the Lollars and Magnolia seeking a declaration that the

   transfers of the Land were subject to revocation, were simulations, or were fraudulent and

   therefore were null. 17 Along with that supplemental petition, Mr. Lucky filed a Notice of Lis

   Pendens. 18

          13.       After the State Court ruled that the Supplemental Petition could not be filed in

   Lucky I, 19 Mr. Lucky filed a petition in lawsuit number 155,382 (“Lucky II”) seeking the same

   relief that had been sought by the Supplemental Petition. 20 Mr. Lucky also filed a Notice of Lis

   Pendens with respect to Lucky II. 21

          14.       Mrs. Lollar filed a Motion for Devolutive Appeal of Final Judgment on January

   12, 2018. 22 Mrs. Lollar thereby took a devolutive appeal (and not a suspensive appeal) of the

   money Judgment that was signed in Lucky I. 23 Therefore, the Judgment in Lucky I was lawfully

   executory. 24


          16
               Exhibit 15.
          17
               Exhibit 16.
          18
               Exhibit 17.
          19
               Exhibit 18.
          20
               Exhibit 19.
          21
               Exhibit 20.
          22
               Exhibit 21.
          23
            Exhibit 3, p. 19 (Response to Request for Admission Number 45); Exhibit 5, p. 17
   (Response to Request for Admission Number 45).
          24
               La. Code Civ. Proc. art. 2123(A).
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 5 of 21 PageID #: 1749



          15.        On May 31, 2018, Mr. Lucky filed a Motion to Examine Judgment Debtor and for

   Discovery Concerning Judgment Debtor, 25 and Mr. Lucky also requested the issuance of a writ

   of fieri facias in that motion, which was ordered. 26 The State Court signed the order on that

   motion, ordering that a writ of fieri facias be issued and setting a judgment debtor’s

   examination. 27

          16.        On May 31, 2018, Mr. Lucky also filed an Ex Parte Motion for Production of

   Property and Alternative Motion for Contempt, as authorized under Louisiana Revised Statutes

   13:3862. 28 In that motion, Mr. Lucky sought an order directing Mrs. Lollar to deliver the

   Promissory Note to the sheriff. 29 Mr. Lucky also again requested that a writ of fieri facias be

   issued. 30 Although Louisiana Revised Statutes 13:3862 specifically provides for an ex parte

   remedy, the State Court set the matter for a hearing on July 5, 2019. 31

          17.        Mr. Lucky also had Mrs. Lollar served through her counsel with a subpoena duces

   tecum for the July 5, 2019, hearing. 32 The subpoena duces tecum required Mrs. Lollar to bring

   the Promissory Note and related documents to the July 5th hearing. 33

          25
               Exhibit 6, p. 9, ¶ 21; Exhibit 22.
          26
               Exhibit 6, p. 9, ¶ 21; Exhibit 22, p. 1 ¶ 3.
          27
             Exhibit 6, p. 10, ¶ 22; Exhibit 22, Order on Motion to Examine Judgment Debtor and
   for Discovery Concerning Judgment Debtor; Exhibit 23 Writ of Fieri Facias.
          28
               Exhibit 24.
          29
               Exhibit 6, p. 9, ¶ 19; Exhibit 24, p. 3.
          30
               Exhibit 24, p. 1 ¶ 5.
          31
            Exhibit 6, p. 9, ¶ 20; Doc. 51-9 (Order on Ex Parte Motion for Production of Property
   and Alternative Motion for Contempt); Exhibit 24.
          32
               Exhibit 6, p. 10, ¶ 23; Exhibit 25.
          33
               Id.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 6 of 21 PageID #: 1750



          18.        At the July 5, 2019, hearing the State Court ruled that the Promissory Note was

   subject to being seized in execution of the Judgment. 34

          19.        Mrs. Lollar was represented at the hearing by Mr. Powell (who was also

   Magnolia’s registered agent at that time). 35

          20.        After the hearing, Mrs. Lollar’s counsel, including Mr. Powell (who was also

   Magnolia’s registered agent at that time), delivered the Promissory Note to the Sheriff. 36

          21.        Mrs. Lollar filed no appeal and sought no supervisory writ from the State Court’s

   ruling that the Promissory Note was subject to being seized in execution.

          22.        As required by Louisiana Revised Statutes 13:4363, the Sheriff served Mrs. Lollar

   with a Notice of Seizure of the Promissory Note through her attorney, Mr. Powell (who was also

   Magnolia’s registered agent at that time). 37 The notice stated: “You should contact the Sheriffs

   Office at (318) 965-3404 for the actual sale date and any rescheduling.” 38

          23.        Also as required Louisiana Revised Statutes 13:4363, the Sheriff served Mrs.

   Lollar with a Notice to Appoint Appraiser through her attorney, Mr. Powell (who was also

   Magnolia’s registered agent at that time). 39


          34
               Exhibit 6, p. 10, ¶ 25; Exhibit 7, p. 1 (Minutes 7/5/18).
          35
            Exhibit 7, p. 1 (Minutes 7/5/18); Exhibit 3, pp. 19-20 (Response to Request for
   Admission Number 48); Exhibit 5, p. 18 (Response to Request for Admission Number 48).
          36
            Exhibit 6, p. 10, ¶ 25; Exhibit 7, p. 1 (Minutes 7/5/18); Exhibit 3, pp. 19-20 (Response
   to Request for Admission Number 48); Exhibit 5, p. 18 (Response to Request for Admission
   Number 48).
          37
              Exhibit 26; Exhibit 3, pp. 19-20 (Response to Request for Admission Number 48);
   Exhibit 5, p. 18 (Response to Request for Admission Number 48).
          38
               Id.
          39
               Exhibit 27.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 7 of 21 PageID #: 1751



           24.       In addition, Mrs. Lollar’s attorney and Magnolia’s registered agent were informed

   of the October 24, 2018, sheriff sale date by letters from the Sheriff’s Office dated October 3,

   2018, and October 15, 2018. 40

           25.       As the seizing creditor, Mr. Lucky appointed Mr. Chad Garland to appraise the

   Promissory Note. 41

           26.       Mr. Chad Garland took an oath to make a true and just appraisal of the

   Promissory Note. 42

           27.       Mr. Garland submitted an appraisal ($173,000) on October 5, 2018. 43

           28.       Mrs. Lollar’s appraiser, Mr. John Dean, submitted an appraisal ($1,478,048.68)

   on October 18, 2018. 44

           29.       Because of the difference in the appraisals, the Sheriff was required to appoint a

   third appraiser. 45

           30.       Ms. Kim Flournoy of the Sheriff’s Office anticipated that it might be necessary to

   appoint a third appraiser under Louisiana Revised Statutes 13:4365, and, on September 17, 2018,

   she sent Mr. Lucky’s counsel an e-mail reading: 46




           40
                Exhibit 28.
           41
                Exhibit 29.
           42
                Exhibit 30.
           43
                Exhibit 31.
           44
                Exhibit 32.
           45
                La. R.S. 13:4365(B); Exhibit 6, pp. 12-13, ¶ 33.
           46
                Exhibit 33.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 8 of 21 PageID #: 1752



          “Mr. Shelton it is my understanding the above referenced suit is with appraisal. In
          the event we have 2 appraisals that vary greatly and we have to get a third
          appraisal, do you have any recommendations as to whom appraises these types of
          notes? lf possible could you give the names of at least two so we are not down to
          the wire trying to find one last minute. Thanks, Kim.”

          31.       The Sheriff’s Office was asking for recommendations, which is not unusual, and

   which the Sheriff’s Office does in other instances. 47

          32.       The Sheriff’s Office was free to accept or reject the recommendation. 48

          33.       On October 12, 2018, Mr. Lucky’s counsel e-mailed Ms. Flournoy: 49

          In the event a third appraisal is needed, I have located a person (Mr. Patrick
          Lacour) who can appraise for the sheriff. He is an accountant who also [has] a
          CVA designation, which is a Certified Valuation Analyst designation from
          NACVA (National Association of Certified Valuators and Analysts). That is the
          same designation that Mr. Garland has and that Mr. Dean, who I understand has
          been appointed for the defendant, has. Here is Mr. Lacour's contact information:

          Mr. Patrick Lacour
          Whitehall Advisors, LLC
          3820A Bayou Rapides Rd.
          Alexandria, LA 71303
          Phone: (318) 769-9711
          Fax: (318) 473-0075
          E-mail: patrick@whitehalladvisors.net

          I am also attaching a copy of Mr. Lacour's CV.

          I have provided Mr. Lacour information about the note and he has told me that he
          is willing to be an appraiser for the Sheriff if he is appointed. Mr. Lacour
          understands that he would be appraising for the Sheriff and not for either party.

          If I can identify other persons who might be added to the Sheriff's list of
          appraisers, I will let you know.




          47
               Exhibit 34: Deposition of David Lee Miller, 59:20 – 61:1.
          48
               Exhibit 34: Deposition of David Lee Miller, 61:2-7.
          49
               Exhibit 35.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 9 of 21 PageID #: 1753



          34.       On October 10, 2018, Mr. Lucky’s counsel had e-mailed Mr. Lacour a letter with

   information and documents concerning the Promissory Note. 50 The letter specifically informed

   Mr. Lacour that, if he was appointed, he would not be acting for either the plaintiff or the

   defendant:

                  If the sheriff elects to appoint you as a third appraiser, you will not be
          acting for either the plaintiff or the defendant to appraise the promissory
          note. If you are appointed, you will be the Sheriff’s appraiser. In fact, it will
          not matter whether the payment of your fees or expenses are paid by the
          plaintiff or the defendant. In fact, when a judgment is enforced by a seizure of
          property and its sale, the Sheriff will require the plaintiff to advance funds to
          cover the costs incurred by the Sheriff in conducting the process. The law then
          provides the manner in which the plaintiff may recover those costs from the sale
          of the property by the Sheriff. Regardless of any requirement that the plaintiff,
          in this case W. A. Lucky, III, advance funds to cover the costs incurred by
          the Sheriff, you will still be the Sheriff’s appraiser.

   (Emphasis added). 51

          35.       The October 10, 2018, letter continued to inform Mr. Lacour of the identities of

   the persons appointed to appraise for the plaintiff and the defendant. 52

          36.       The October 10, 2018, letter continued to provide Mr. Lacour information so that

   he would be able to act timely if he was appointed in the two days before the sale: 53

                  While I am hopeful that the two appraisers will agree on the value of the
          promissory note, I recognize the possibility that they will not. Because the defendant’s
          appraisal is could be required to be submitted as late as October 19, 2018, that could
          result in a third appraisal being needed by the following Monday or Tuesday, October 22,
          2018, or October 23, 2018. Because of this possible time crunch, I thought I would
          provide you with relevant information in advance so that, if you are appointed, you will
          be able to meet the short time delay that you would have to appraise for the Sheriff.


          50
               Exhibit 36.
          51
               Exhibit 36, p. 2.
          52
               Exhibit 36, p. 3.
          53
               Exhibit 36, p. 3.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 10 of 21 PageID #:
                                    1754


 The letter also informed Mr. Lacour that he would need to execute an oath before a Notary and

 get the original to the sheriff by the appraisal deadline and that he would need to sign the

 appraisement sheet and provide it to the sheriff’s office.

        37.       The October 10, 2018, letter continued: “Here is some background that I think

 you will find to be helpful to this potential task.” (Emphasis added). 54

        38.       Following the description of the background information, the letter continued and

 provided Mr. Lacour with prior appraisals of the immovable property and the mineral interests

 that ostensibly secured the Promissory Note: 55

                I believe that you can evaluate the merits of the lawsuit filed as Lucky-
        Carr II when you look over the petition. The defendants have already tried to have
        the petition in Lucky-Carr II dismissed, and the Court has already ruled against
        them. I am sending a copy of that ruling, which was made by Judge Michael
        Craig. We are going to press forward with Lucky-Carr II to a trial and judgment.
        Mr. Lucky is resolute and unwavering, and he will pursue Lucky-Carr II to a
        conclusion.

                Although the property to be appraised and to be offered at the Sheriff’s
        sale in Lucky-Carr I on October 24, 2018, is the promissory note, I am also
        sending an appraisal of the real property that Mrs. Lollar transferred by the Credit
        Sale Deed with Vendor’s Lien and Special Mortgage. The appraisal indicates that
        the property has a value of $4,000 per acre. The property that Mrs. Lollar
        transferred was 280 acres, which would, therefore, have a value of $1,120,000.00.
        Nevertheless, what is relevant here is that the value of the promissory note must
        be determined based on the fact that a person who buys it will do so subject to the
        claims made against the property in Lucky-Carr II, which are protected by a lis
        pendens.

                 Finally, I am sending a copy of the opinion of Coutret and Associates
        about the value of the mineral interest in the land. You will notice from Judge
        Self’s ruling that he thought that it would be speculative to include an amount in
        his award for the value of the minerals to which Mr. McGowen testified. Like the
        land, it is not really the minerals that are to be appraised in this case, it is the
        promissory note. But, I wanted to include Coutret and Associates’ opinion with
        this letter so that your information would be complete.

        54
             Exhibit 36, p. 4.
        55
             Exhibit 36, p. 7.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 11 of 21 PageID #:
                                    1755


         39.       An appraiser is free to obtain information from sources other than the Sheriff’s

 Office with which to conduct an appraisal. 56

         40.       The Sheriff’s Office did not understand that Mr. Lucky’s counsel was appointing

 an appraiser for the Sheriff, and does not read the October 10, 2018, letter as doing so. 57

         41.       The Sheriff’s Office did not understand that Mr. Lacour would act for either the

 plaintiff or the defendant. 58

         42.       Ms. Jean Horne also testified for the Sheriff’s Office and agreed that the Sheriff

 provides the description of the property to be appraised but does not tell the appraisal what

 information to consider in doing the appraisal. 59

         43.       The appraiser is free to receive whatever information he may acquire or receive

 for the appraisal. 60

         44.       The Sheriff appointed Mr. Patrick Lacour as the third appraiser. 61

         45.       On Friday, October 18, 2018, Ms. Flournoy informed Mr. Lucky’s counsel that

 she had spoken to Mr. Lacour, and that Mr. Lacour would be by the Sheriff’s Office the

 following Monday to sign the form. 62




         56
              Exhibit 34: Deposition of David Lee Miller, 64:1 – 65:21.
         57
              Exhibit 34: Deposition of David Lee Miller, 65:22 – 66:13.
         58
              Exhibit 34: Deposition of David Lee Miller, 66:6 – 70:15.
         59
              Exhibit 37: Deposition of Jean Horne, 34:11 – 35:1.
         60
              Exhibit 37: Deposition of Jean Horne, 35:18-23.
         61
              Exhibit 38.
         62
              Exhibit 38, p. 2.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 12 of 21 PageID #:
                                    1756


         46.         On October 22, 2018, Mr. Lacour corresponded directly with Ms. Flournoy

 informing her that he would be driving up. 63

         47.         Mr. Lacour submitted his appraisal ($157,009.22) on October 22, 2018. 64

         48.         On October 22, 2018, Ms. Flournoy requested an invoice from Mr. Lacour. 65

         49.         Mr. Lacour submitted his invoice directly to Ms. Flournoy for his work to the

 Sheriff. 66

         50.         Mr. Lacour was paid by the Sheriff. 67

         51.         On October 22, 2018, at 3:44 p.m., Mrs. Lollar faxed a Petition for Preliminary

 Injunctive Relief to the Clerk of Court. 68

         52.         Mrs. Lollar’s Petition for Preliminary Injunctive Relief was signed by Mr. Powell

 as Mrs. Lollar’s attorney. 69 Mr. Powell is also the registered agent for Magnolia. 70

         53.         The Petition for Preliminary Injunctive Relief alleged that (a) Mr. Garland’s

 appraisal was not true and just on its face and should be invalidated, (b) the third appraiser, Mr.

 Lacour, was chosen by Mr. Lucky’s counsel, undermining the purpose of a third appraiser, and

 (c) the third appraisal was unjustly low. 71

         63
               Exhibit 38, p. 2.
         64
               Exhibit 39.
         65
               Exhibit 40.
         66
               Exhibit 38 and Exhibit 41.
         67
               Exhibit 42.
         68
               Exhibit 43.
         69
               Id.
         70
               See note 4, supra.
         71
               Exhibit 43.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 13 of 21 PageID #:
                                    1757


        54.       A proposed ex parte order was submitted with the Petition for Preliminary

 Injunctive Relief which read, in part: “IT IS HEREBY OEDERED [sic] that said Sheriff’s Sale of

 the Promissory Note in this matter, currently scheduled for October 24, 2018 is hereby stayed

 pending resolution of the issue of the Note's value” 72

        55.       On October 25, 2018, the State Court denied Mrs. Lollar’s proposed ex parte

 “stay” order, which could not have been lawfully granted, and did not set same for a hearing

 because it was moot as the sheriff’s sale had been conducted. 73

        56.       None of Mrs. Lollar, Mr. Lollar, or Magnolia applied for a supervisory writ or

 attempted to appeal the State Court’s denied of Mrs. Lollar’s proposed ex parte “stay” order.

        57.       Mr. Powell, who is Mrs. Lollar’s attorney and Magnolia’s registered agent, was

 present at the October 24, 2018, sheriff’s sale. 74

        58.       Lucky Family, L.L.C. made a bid of $105,000 for the Promissory Note, and the

 note was adjudicated to Lucky Family, L.L.C. 75

        59.       Lucky Family, L.L.C. paid the bid and its bid was funded with its own money. 76

        60.       The Sheriff executed a Judicial Bill of Sale to Lucky Family, L.L.C. 77




        72
             Exhibit 43 (emphasis added).
        73
             Exhibit 43.
        74
            Exhibit 3, pp. 20 (Responses to Requests for Admissions Numbers 49 and 50); Exhibit
 5, p. 18 (Responses to Requests for Admissions Numbers 49 and 50).
        75
             Exhibit 44: Proces Verbal.
        76
             Exhibit 45.
        77
             Exhibit 46.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 14 of 21 PageID #:
                                    1758


        61.       On October 11, 2018, Mrs. Lollar, Mr. Lollar, and Magnolia answered Mr.

 Lucky’s petition in Lucky II, and Mrs. Lollar included a reconventional demand claiming that

 the notices of lis pendens filed by Mr. Lucky were improper. 78

        62.       On January 16, 2019, the Louisiana Second Circuit Court of Appeal reversed the

 Judgment in Lucky I. Lucky v. Carr, 52,434 (La.App. 2 Cir. 1/16/19); 264 So. 3d 693 (2019).

        63.       On April 8, 2019, the Louisiana Supreme Court denied Mr. Lucky’s application

 for a writ of certiorari. Lucky v. Carr, 2019-0261 (La. 4/8/19); 267 So. 3d 616 (2019).

        64.       Following the Louisiana Supreme Court’s denial of writs, counsel for the Lollars

 and Magnolia made a demands by letter dated April 17, 2019, asserting that the notices of lis

 pendens must be cancelled, demanding that Mr. Lucky cancel the second notice of lis pendens,

 and demanding that Mr. Lucky to dismiss his claims in Lucky II by April 24, 2019. 79

        65.       On April 24, 2019, Mr. Lucky cancelled both of the notices of lis pendens. 80

        66.       On April 24, 2019, Mr. Lucky filed a Motion and Order to Dismiss to dismiss his

 claims in Lucky II, which the State Court signed on April 25, 2019. 81

        67.       On November 13, 2019, and November 26, 2019, Mrs. Lollar’s counsel

 demanded that Mr. Lucky pay $8,365.00 as the amount she was awarded for the costs of the




        78
             Exhibit 47.
        79
             Exhibit 48.
        80
             Exhibit 49.
        81
             Exhibit 50.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 15 of 21 PageID #:
                                    1759


 appeal in Lucky I, and $97,593.50 as the proceeds from the Sheriff’s Sale of the Promissory

 Note. 82

            68.       On December 3, 2019, Mr. Lucky’s counsel sent two official checks payable to

 Mrs. Lollar’s counsel in the amounts of $8,430.00 for the appeal costs and $97,593.50 as the

 proceeds from the Sheriff’s Sale of the Promissory Note. 83

            69.       Mrs. Lollar accepted and negotiated both of these checks by negotiating same

 with her endorsements “Pay to the order of Davidson Summers,” and the checks cleared Citizens

 Bank on December 5, 2019. 84

            Lucky Family, LLC

            70.       Lucky Family, LLC was formed on April 9, 1998. 85

            71.       Lucky Family, LLC’s initial report filed with the Louisiana Secretary of State

 listed Mr. Lucky and Ms. Vickie Lucky as its members. 86

            72.       Mr. Lucky and Ms. Lucky were Lucky Family, LLC’s members as of April 9,

 1998, and as of the April 13, 1998, filing of Lucky Family, LLC’s formation documents. 87




            82
                 Exhibit 51 and Exhibit 52.
            83
                 Exhibit 53.
            84
           Exhibit 54. Mrs. Lollar accepted and negotiated both of these checks by negotiating
 same with her endorsements “Pay to the order of Davidson Summers,” and the checks cleared
 Citizens Bank on December 5, 2019. See La. R.S. 10:3-203(a)&(c), 10:3-416, 10:4-207.
            85
                 Exhibit 55; Exhibit 56; Exhibit 57.
            86
                 Exhibit 56.
            87
                 Exhibit 55; Exhibit 56; Exhibit 57.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 16 of 21 PageID #:
                                    1760


        73.      Plaintiffs allege that, “[a]t the time of the Sheriff’s Sale, Mr. Lucky was shown by

 the records of the Louisiana Secretary of State’s office to be a member and beneficiary of Lucky

 Family, LLC.” 88

        74.      Section 4.4. of Lucky Family, LLC’s articles provided: “The Members may elect

 a Manager who may manage the business of the Company.” 89 Lucky Family, LLC’s original




        88
             Exhibit 6: Amended Complaint, Doc. 51 ¶ 46.

         Plaintiffs’ statement that the Secretary of State’s office’s records showed Mr. Lucky to be
 a member of Lucky Family, LLC at the time of the Sheriff’s Sale is misleading. The Secretary of
 State’s office’s online records only show what was last reported on an initial or annual report
 filed with the Secretary of State. Once a person is reported to be a member of a limited liability
 company, there is only a requirement to update a prior report of the members of the company if
 management of the limited liability company is reserved to the members. See La. R.S.
 12:1305(E)(4)(initial report). Paragraph A of Louisiana Revised Statutes 12:1308.1 provides, in
 pertinent part, for annual reports:

                 A. On or before the anniversary date of organization of each limited
        liability company, a manager of the company, if its management is vested in one
        or more managers, or a member of the company, if its management is reserved to
        the members, shall file an annual report each year with the secretary of state,
        signed in the name of the limited liability company by the manager, member, or
        agent stating the following:

                 ....

               (3) The name and municipal address, which shall not be a post office box
        only, of each manager, if management of the limited liability company is vested
        in one or more managers, or each member, if management of the limited liability
        company is reserved to the members.

 (Emphasis added).

          The purpose of listing members or managers in a limited liability company’s
 initial report or annual report is to list persons who manage the company, not to serve as
 an official record of who owns the equity in the company where management is not
 reserved to the members. By law, a manager of a limited liability company need not be a
 member. La. R.S. 12: 1312 ¶A (“The articles of organization may provide that the
 business of the limited liability company shall be managed by or under the authority of
 one or more managers who may, but need not, be members.”)(Emphasis added).
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 17 of 21 PageID #:
                                    1761


 Operating Agreement, read: “If permitted to by the Articles of Organization, the Members may

 elect one or more Manager. A Manager need not be a Member.” 90

          75.        Lucky Family, LLC exercised the option to appoint managers. 91

          76.        Lucky Family, LLC’s articles and operating agreement did not reserve

 management of the company to its members. 92

          77.        Plaintiffs’ statement that the Secretary of State’s office’s records showed Mr.

 Lucky to be a “beneficiary” of Lucky Family, LLC is absolutely false.

          78.        The Secretary of State’s office does not keep a record of a category of persons

 called a “beneficiary” of a limited liability company.

          79.        Effective January 1, 1999, Mr. Lucky’s and his wife Vickie Talley Lucky’s

 membership interest in Lucky Family, LLC was reduced to 97% of the company’s membership

 interest. 93

          80.        Effective November 22, 2000, Mr. Lucky’s and his wife Vickie Talley Lucky’s

 membership interest in Lucky Family, LLC was reduced to 96% of the company’s membership

 interest. 94

          89
            Exhibit 55. A limited liability company may, but is not required to, reserve
 management of the company exclusively to a manager. La. R.S. 12:1311 (“Except as otherwise
 provided in the articles of organization, the business of the limited liability company shall be
 managed by the members, subject to any provision in a written operating agreement restricting or
 enlarging the management rights and duties of any member or group or class of members.”).
 However, it is not required to do so.
          90
                Exhibit 58.
          91
                Exhibit 59.
          92
           Exhibit 55; Exhibit 58. Therefore, after Lucky Family, LLC was formed, there was no
 legal requirement that it file any document with the Secretary of State to list or update the listing
 of Lucky Family, LLC’s members. See note 88, supra; La. R.S. 12:1308.1(A).
          93
                Exhibit 60.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 18 of 21 PageID #:
                                    1762


         81.       Mr. Lucky’s and his wife Vickie Talley Lucky’s membership interest in Lucky

 Family, LLC was reduced to 96% as a result of their donating an additional 1/3 of 1% of the

 membership interest to each of their children as set forth in the donations that were notarized by

 Mrs. Lollar. 95

         82.       Ms. Lollar also notarized the Certificate Pursuant to La R.S. 12:1317(C) and of

 Authorization to Act on Behalf of Company which stated the members of Lucky Family, L.L.C.

 and excluded Mr. Lucky as a member. 96

         83.       Next on November 22, 2000, Mr. Lucky donated his remaining membership

 interest in Lucky Family, L.L.C. to his wife Vickie Talley Lucky as her separate property. 97

         84.       A First Amendment to Operating Agreement Lucky Family, L.L.C. was also

 executed and reflected that Vickie Talley Lucky’s membership interest in Lucky Family, LLC

 was reduced to 96% of the company’s membership interest, and each of the children’s

 membership interest was 1 1/3 % of the company’s membership interest. 98

         85.       A clerical error was made in the Act of Donation signed by Mr. Lucky on

 November 22, 2000, to give all of his remaining membership interest in Lucky Family, L.L.C. to




         94
              Exhibit 61.
         95
              Exhibit 62.
         96
              Exhibit 63.
         97
              Exhibit 64.
         98
              Exhibit 65.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 19 of 21 PageID #:
                                    1763


 his wife. 99 The Notary Public who prepared the Act of Donation has executed an affidavit of

 correction under Louisiana Revised Statutes 35:2.1 to correct that clerical error. 100

         86.       Because Lucky Family, L.L.C. is a limited liability company which has elected to

 be taxed as a partnership, its tax returns are prepared on Form 1065 U.S. Return of Partnership

 Income. 101

         87.       Because Lucky Family, L.L.C. is a limited liability company which has elected to

 be taxed as a partnership, it issues a Schedule K-1, Form 1065, “Partner’s Share of Income,

 Deductions, Credits, Etc.” to each member of the limited liability company for each year. 102

         88.       Lucky Family, L.L.C. has not issued a Schedule K-1, Form 1065 to W.A. Lucky,

 III for any year after 2000. 103

         89.       For the years after 2000, Lucky Family, L.L.C. has issued a Schedule K-1, Form

 1065 to its members Vickie Talley Lucky, Jennifer Joyce Lucky, William A. Lucky, IV, and

 Heidi Lucky Hamm. 104

         90.       For the years after 2000, the members of Lucky Family, L.L.C. have met from

 time to time and minutes have been maintained from those meetings. 105


         99
           Exhibit 66, Declaration of W.A. Lucky, III, ¶¶ 4-6; Exhibit 66, Exhibit B, Affidavit of
 Act of Correction of Act of Donation.
         100
               Exhibit 66, Exhibit B, Affidavit of Act of Correction of Act of Donation.
         101
               Exhibit 67, Declaration of W. Lewis Demoss, Jr., ¶ 4.
         102
               Exhibit 67, Declaration of W. Lewis Demoss, Jr., ¶ 5.
         103
               Exhibit 67, Declaration of W. Lewis Demoss, Jr., ¶ 6.
         104
          Exhibit 67, Declaration of W. Lewis Demoss, Jr., ¶ 7; Exhibit 68; Schedules K-1,
 Form 1065.
         105
               Exhibit 69.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 20 of 21 PageID #:
                                    1764


         91.        Mr. Lucky has not attending any of the meetings of the members of Lucky

 Family, L.L.C. as a member. 106

         92.        Mr. Lucky has attended some meetings of the members of Lucky Family, L.L.C.

 as a guest. 107

         93.        When Lucky Family, L.L.C. desired that Mr. Lucky be authorized to take specific

 action for the company, the actual members of the company signed a certificate of authority to

 that effect. 108

                                                AYRES, SHELTON, WILLIAMS,
                                                BENSON & PAINE, LLC



                                                By: /s/ Curtis R. Shelton
                                                        Curtis R. Shelton
                                                La. Bar Roll No. 17137
                                                333 Texas Street, Suite 1400 (71101)
                                                P. O. Box 1764
                                                Shreveport, LA 71166
                                                Telephone: (318) 227-3500
                                                Facsimile: (318) 227-3980
                                                Email: curtisshelton@arklatexlaw.com




         106
               Exhibit 69.
         107
               Exhibit 69, p. 11, 12, 22.
         108
               Exhibit 70.
Case 5:18-cv-01526-SMH-KLH Document 84-1 Filed 12/23/19 Page 21 of 21 PageID #:
                                    1765


                                    WIENER, WEISS & MADISON
                                    A Professional Corporation



                                    By: /s/ R. Joseph Naus
                                       R. Joseph Naus, #17074
                                       Marjorie Frazier, #32991
                                    330 Marshall Street, Suite 1000 (71101)
                                    P. O. Box 21990
                                    Shreveport, LA 71120-1990
                                    Telephone: (318) 226-9100
                                    Facsimile: (318) 424-5128
                                    E-mail: rjnaus@wwmlaw.com
                                    E-mail mfrazier@wwmlaw.com

                                    ATTORNEYS FOR W. A. LUCKY, III
